COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION
Cause Number:               01-13-00791-CR
Trial Court Cause
Number:                     1327731
Style:                      Ralph Ernest Alonso
                            v The State of Texas
                    *
Date motion filed :         January 13, 2014
Type of motion:             Motion for Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             November 14, 2013
         Number of previous extensions granted:         1        Current Due Date: January 13, 2014
         Date Requested:                                March 13, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Appellant's motion is granted in part and denied in part. The time for filing Appellant's brief is
         extended to February 12, 2014. No further extensions will be granted absent extraordinary circumstances.


Judge's signature: /s/ Justice Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: January 23, 2014